IN THE SUPREME COURT OF THE STATE OF DELAWARE

  WILLIAM J. WEBB                     §
                                      §    No. 186, 2022
        Defendant Below,              §
        Appellant,                    §
                                      §    Court Below–Superior Court
        v.                            §    of the State of Delaware
                                      §
  STATE OF DELAWARE,                  §
                                      §    Cr. ID Nos. 1902015015
        Appellee.                     §                1904001943
                                      §                1906000296


                             Submitted: June 27, 2022
                              Decided: July 8, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      After consideration of the notice to show cause and the parties’ responses, it

appears to the Court that:

      (1)    On May 31, 2022, the appellant, William Webb, filed a notice of appeal

from a May 13, 2022 jury verdict finding him guilty of one count of stalking, one

count of criminal contempt, and more than forty counts of breach of conditions of

release. The Superior Court ordered a presentence investigation, and sentencing has

not yet been scheduled.

      (2)    The Senior Court Clerk issued a notice directing Webb to show cause

why this appeal should not be dismissed based on this Court’s lack of jurisdiction
under Article IV, §11(1)(b) of the Delaware Constitution to hear an interlocutory

appeal in a criminal matter. In his response to the notice to show cause, Webb argues

that this Court may entertain this interlocutory appeal because the Superior Court

lacked jurisdiction to hear and decide his case. He is mistaken.

         (3)     Under the Delaware Constitution, the Court may review only a final

judgment in a criminal case.1 Because Webb has not yet been sentenced for his

criminal convictions, this appeal is interlocutory, and the Court has no jurisdiction

to entertain it.2 After the Superior Court sentences Webb, he may file an appeal.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                              BY THE COURT:

                                              James T. Vaughn, Jr.
                                              Justice




1
    Del. Const. art. IV, §11(1)(b).
2
    Cirwithian v. State, 2019 WL 7041892, at *1 (Del. Dec. 20, 2019).
                                                 2